Citation Nr: 1100041	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
scars of the right mid back of neck.

2.  Entitlement to service connection for residuals of a right 
foot injury.

3.  Entitlement to service connection for a back disability, 
including as secondary to residuals of a right foot injury.

4.  Entitlement to service connection for a right hip disability, 
including as secondary to residuals of a right foot injury.

5.  Entitlement to service connection for a right knee 
disability, including as secondary to residuals of a right foot 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to August 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 2010, the Veteran testified at a Board hearing.  A 
transcript of that hearing is associated with the claims file.

Unfortunately, further development of the evidence is required 
before the Board can readjudicate the Veteran's claims for 
service connection.  So, regrettably, these claims are again 
being remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDING OF FACT

On September 3, 2010, prior to the promulgation of a decision in 
the appeal of the Veteran's claim of entitlement to an increased 
disability rating for scars of the right mid back of neck, the 
Board received notification from the appellant that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of a claim of 
entitlement to an increased disability rating for scars of the 
right mid back of neck, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  At 
the outset of his September 3, 2010, Board hearing, the appellant 
indicated that he wished to withdraw his appeal of the issue of 
entitlement to an increased disability rating for scars of the 
right mid back of neck.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to that issue and it is dismissed.


ORDER

The appeal of the issue entitlement to an increased disability 
rating for scars of the right mid back of neck is dismissed.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claims of entitlement to service 
connection, the Board acknowledges that the RO has obtained the 
Veteran's service medical records and at least a portion of the 
Veteran's service personnel records.  However, the Board notes 
that the RO has not attempted to obtain additional 
service records which may serve as confirmation of the events 
during his service, including deck logs of the USS Glennon and 
USS Yellowstone.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a 
"reasonable effort" to obtain all relevant records, including 
records pertaining the claimant's service).  

Additionally, the Board observes that the Veteran testified in 
September 2010 that he received treatment related to his right 
foot, back, right hip, and right knee disabilities at the Bedford 
and Wellesley, Massachusetts VA Medical Centers (VAMC).  The 
Board acknowledges that the RO has not attempted to obtain 
medical records from the Bedford and Wellesley VAMCs, in order to 
associate these records with his claims file.  These records may 
contain important medical evidence or confirmation of the 
Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the Veteran's VA medical records and service 
records, including any available deck logs, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
As VA has a duty to request all available and relevant records 
from Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records that 
might be available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, as pointed out by the Veteran and his 
representative, the Veteran has not yet been afforded VA 
examinations regarding his claim of entitlement to service 
connection for residuals of a right foot injury, or regarding his 
claims of entitlement to service connection for a back 
disability, right hip disability, and right knee disability, 
including as secondary to his right foot disability, in order to 
determine whether the Veteran's claimed disabilities are related 
to his military service.  In this regard, the Board acknowledges 
that the Veteran contends that he incurred an injury to his right 
foot during service, which is not noted in his service treatment 
records, and that the residuals of his right foot injury caused 
his back, right hip, and right knee disabilities.  In the 
alternative, he argues that, even absent an acute event or injury 
during service, these disabilities are related to active service, 
and that VA and post-service military medical records indicate 
continuity of symptomatology in the years following active 
service.  The Board notes that the medical evidence is unclear 
whether the Veteran's claimed disabilities are causally or 
etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded VA examinations in order to determine nature and 
etiology of the Veteran's claimed disabilities.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the deck 
logs of the U.S.S. Glennon and Yellowstone.  
If these records cannot be found, or if 
they have been destroyed, ask for specific 
confirmation of that fact. 

2.  Obtain complete records of the 
Veteran's treatment at the Bedford and 
Wellesley VA Medical Centers, including all 
hospitalization reports.  If these records 
are unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his residuals of a right foot 
injury, if any, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his right foot 
disability, if any, is related to his 
service in the military, to include any 
alleged injuries during his period of 
military service.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

4.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his back 
disability, right hip disability, and right 
knee disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his back, right 
hip, and right knee disabilities, if any, 
are related to his service in the military, 
including his residuals of a right foot 
injury.  To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent 
post-service medical records.  In 
addressing whether service connection is 
warranted on a secondary basis, the 
examiner must first conclude whether the 
Veteran's right foot disability is related 
to his military service; if so, the 
examiner is asked to state whether the 
Veteran's back, right hip, and right knee 
disabilities are due to, the result of, or 
aggravated (permanently increased in 
severity above the natural progress of the 
disorder) by his residuals of a right foot 
injury.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

5.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate his claims of entitlement 
to service connection for residuals of a 
right foot injury, a back disability, a 
right hip disability, and a right knee 
disability.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


